            Case 2:20-cv-02224-JAD-NJK Document 3 Filed 12/10/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     PAUL SCOTT NELSON,
 4                                                          Case No.: 2:20-cv-02224-JAD-NJK
             Plaintiff,
 5                                                                        ORDER
     v.
 6
     DANIELS, et al.,
 7
             Defendants.
 8
 9         Plaintiff is proceeding in this action pro se and submitted a complaint to initiate this case.
10 Docket No. 1. Plaintiff has not, however, paid the required filing fee or requested authority
11 pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. To proceed with this case, Plaintiff
12 must either pay the filing fee or file a fully complete application to proceed in forma pauperis,
13 including an inmate account statement for the past six months and a properly executed financial
14 certificate.
15         Accordingly, IT IS ORDERED:
16         1.       Plaintiff shall either make the necessary arrangements to pay the filing fee,
17 accompanied by a copy of this order, or file a fully complete application to proceed in forma
18 pauperis, including an inmate account statement for the past six months and a properly executed
19 financial certificate.
20         2.       The Clerk’s Office shall send Plaintiff the approved form application to proceed in
21 forma pauperis by a prisoner, as well as the document entitled information and instructions for
22 filing an in forma pauperis application.
23         3.       Plaintiff must comply with this order no later than January 11, 2021. Failure to
24 comply will result in a recommendation to the District Judge that this case be dismissed.
25         IT IS SO ORDERED.
26         Dated: December 10, 2020
27                                                               ______________________________
                                                                 Nancy J. Koppe
28                                                               United States Magistrate Judge

                                                     1
